UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended March 31 , 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period formto Commission File number 333-188752 OROPLATA RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 33-1227980 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #3 - San Marcos, Puerto Plata, Dominican Republic (Address of principal executive offices) (809) 970-2373 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Small reporting company x (Do not check if a small reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes x No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: April 30, 2014: 40,000,000 common shares Page Number PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as at March 31, 2014 (unaudited) and September 30, 2013 4 Consolidated Statements of Operations For the three and six months ended March 31, 2014 and 2013 and for the period October 6, 2011 (Date of Inception) to March 31, 2014 (unaudited) 5 Consolidated Statements of Cash Flows For the six months ended March 31, 2014 and 2013 and for the period October 6, 2011 (Date of Inception) to March 31, 2014 (unaudited) 6 Notes to the Consolidated Financial Statements (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 36 ITEM 4. Controls and Procedures 36 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 38 ITEM 1A. Risk Factors 38 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 ITEM 3. Defaults Upon Senior Securities 43 ITEM 4. Submission of Matters to a Vote of Security Holders 43 ITEM 5. Other Information 43 ITEM 6. Exhibits 44 SIGNATURES. 45 2 PARTI – FINANCIAL STATEMENTS ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited consolidated balance sheets of Oroplata Resources, Inc. (An Exploration Stage Company) at March 31, 2014 (with comparative figures as at September 30, 2013) and the consolidated statements of operations for the three and six months ended March 31, 2014 and 2013 and for the period from October 6, 2011 (date of inception) to March 31, 2014 and the statements of cash flows for the six months ended March 31, 2014 and 2013 and for the period from October 6, 2011 (date of inception) to March 31, 2014 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the six months ended March 31, 2014 are not necessarily indicative of the results that can be expected for the year ended September 30, 2014. 3 OROPLATA RESOURCES, INC. (An Exploration Stage Company) Consolidated Balance Sheets March 31, September 30, (Unaudited) (Audited) Assets Cash $ $ Total Assets $ $ Liabilities and Stockholders’ (Deficit) Current Liabilities: Accounts payable $ $ Due to related parties Total Current Liabilities Stockholders’ (Deficit): Common stock 500,000,000 common stock authorized, $0.001 par value; 40,000,000 common shares issued and Outstanding 40,000 40,000 Additional paid-in capital Deficit accumulated during exploration stage ) ) Total Stockholders’ (Deficit) ) ) Total Liabilities and Stockholders’ (Deficit) $ $ See accompanying notes to these unaudited consolidated financial statements 4 OROPLATA RESOURCES, INC. (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) For the three months ended March 31, 2014 For the three months ended March 31, 2013 For the six months ended March 31, 2014 For the six months ended March 31, 2013 From October 6, 2011 (date of Inception) to March 31, 2014 Revenue $
